Citation Nr: 1044171	
Decision Date: 11/23/10    Archive Date: 12/01/10

DOCKET NO.  09-10 857	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the 
Commonwealth of Puerto Rico


THE ISSUE

Whether new and material evidence has been received to reopen a 
claim of entitlement to service connection for an acquired 
psychiatric disorder also claimed as a nervous condition 
secondary to a service-connected disability.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate for 
Veterans Affairs


ATTORNEY FOR THE BOARD

John Kitlas, Counsel




INTRODUCTION

The Veteran served on active duty from May 1982 to August 1985, 
and from March to June 2003.

This matter is before the Board of Veterans' Appeals (Board) on 
appeal from a March 2008 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in San Juan, the 
Commonwealth of Puerto Rico.  The Board observes that the RO 
appears to have made an implicit determination that new and 
material evidence had been presented in that it identified the 
case as reopened, and adjudicated the merits of the underlying 
service connection claim.  Despite the determination reached by 
the RO, the Board must find new and material evidence in order to 
establish its jurisdiction to review the merits of a previously 
denied claim.  See Barnett v. Brown, 83 F. 3d 1380 (Fed. Cir. 
1996); Jackson v. Principi, 265 F. 3d 1366 (Fed. Cir. 2001); see 
also VAOPGCPREC 05-92.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

In December 2009, the Board remanded this case to accord the 
Veteran accurate notification pursuant to Kent v. Nicholson, 20 
Vet. App. 1 (2006), and readjudication of the claim.  Such 
notification was sent to the Veteran in December 2009, and his 
case was readjudicated via a September 2010 Supplemental 
Statement of the Case (SSOC).  Accordingly, the Board finds that 
the December 2009 remand directives have been completed, and, 
thus, a new remand is not required to comply with the holding of 
Stegall v. West, 11 Vet. App. 268 (1998).


FINDINGS OF FACT

1.  All reasonable notification and development necessary for the 
equitable disposition of the instant case have been completed.

2.  Service connection was originally denied for a nervous 
disorder by an April 1986 rating decision.  The Veteran was 
informed of this decision, including his right to appeal, and did 
not appeal.

3.  Although the evidence received since the last prior denial 
was not previously submitted to agency decisionmakers, it does 
not relate to an unestablished fact necessary to substantiate the 
claim, is cumulative and redundant of the evidence of record at 
the time of the last prior final denial, and does not raise a 
reasonable possibility of substantiating the claim.


CONCLUSION OF LAW

New and material evidence not having been received to reopen the 
claim of entitlement to service connection for an acquired 
psychiatric disorder, also claimed as a nervous condition 
secondary to a service-connected disability, the benefit sought 
on appeal is denied.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5108, 
7105 (West 2002 & Supp. 2010); 38 C.F.R. § 3.156(a), 3.159, 
3.303, 3.310 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary Matters

The Board notes at the outset that, in accord with the Veterans 
Claims Assistance Act of 2000 (VCAA), VA has an obligation to 
notify claimants what information or evidence is needed in order 
to substantiate a claim, as well as a duty to assist claimants by 
making reasonable efforts to get the evidence needed.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 2002 & 
Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2010); see also Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  

The United States Court of Appeals for Veterans Claims (Court) 
has held that adequate notice, as required by 38 U.S.C. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction decision on a claim 
for VA benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 120 
(2004).  In this case, the Veteran was sent pre-adjudication 
notice via a letter dated in October 2007, which is clearly prior 
to the March 2008 rating decision that is the subject of this 
appeal.  He was also sent additional notification via the 
December 2009 letter, followed by readjudication of the appeal by 
the September 2010 SSOC which "cures" the timing problem 
associated with inadequate notice or the lack of notice prior to 
the initial adjudication.  Mayfield v. Nicholson, 20 Vet. App. 
537 (2006) (Mayfield III), citing Mayfield II, 444 F.3d at 1333-
34.  

Taken together, the aforementioned VCAA letters informed the 
Veteran of what was necessary to substantiate his current 
appellate claim, what information and evidence he must submit, 
what information and evidence will be obtained by VA, and the 
need for the Veteran to advise VA of or to submit any evidence in 
his possession that was relevant to the case.  As such, this 
correspondence fully complied with the notice requirements of 38 
U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b), as well as the Court's holding in Quartuccio, supra.  
Moreover, the December 2009 letter included information regarding 
disability rating(s) and effective date(s) as mandated by the 
holding in Dingess v. Nicholson, 19 Vet. App. 473 (2006).

(The Board notes that 38 C.F.R. § 3.159 was revised, effective 
May 30, 2008.   See 73 Fed. Reg. 23353-56 (Apr. 30, 2008).   The 
amendments apply to applications for benefits pending before VA 
on, or filed after, May 30, 2008.   The amendments, among other 
things, removed the notice provision requiring VA to request the 
veteran to provide any evidence in the veteran's possession that 
pertains to the claim.   See 38 C.F.R. § 3.159(b)(1).)

The Board also observes that in Kent, supra, the Court 
established significant requirements with respect to the content 
of the notice necessary for those cases involving the reopening 
of previously denied claims.  Specifically, the Court held that 
VA must notify a claimant of the evidence and information that is 
necessary to reopen the claim and VA must notify the claimant of 
the evidence and information that is necessary to establish his 
or her entitlement to the underlying claim for the benefit sought 
by the claimant.  Here, the December 2009 letter noted the prior 
denial and the basis thereof, that new and material evidence was 
necessary to reopen this previously denied claim, and explained 
the standard for new and material evidence by language consistent 
with the relevant regulatory provisions.  Accordingly, the Board 
finds that the Veteran has received adequate notification in 
accord with the holding of Kent, supra.

All the law requires is that the duty to notify is satisfied and 
that claimants are given the opportunity to submit information 
and evidence in support of their claims.  Once this has been 
accomplished, all due process concerns have been satisfied.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. 
App. 553 (1996); see also 38 C.F.R. § 20.1102 (harmless error).  
In view of the foregoing, the Board finds that the Veteran was 
notified and aware of the evidence needed to substantiate his 
claim and the avenues through which he might obtain such 
evidence, and of the allocation of responsibilities between 
himself and VA in obtaining such evidence.  Accordingly, there is 
no further duty to notify.

In addition, the Board finds that the duty to assist a claimant 
in the development of his or her case has been satisfied.  
Various records have been obtained and considered in conjunction 
with this case.  Further, the Veteran has had the opportunity to 
present evidence and argument in support of his claim, and 
nothing indicates he has identified the existence of any other 
relevant evidence that has not been obtained or requested.  As 
part of his March 2009 Substantive Appeal, he indicated that no 
hearing was desired in conjunction with this appeal.  Under the 
law, an examination is not required in the context of new and 
material evidence claims.  38 C.F.R. § 3.159(c)(4)(iii); see also 
66 Fed. Reg. 45,620, 45,628 (August 29, 2001).  Nevertheless, he 
was accorded a VA psychiatric examination in November 2007 which 
addressed his claim of secondary service connection.  As this 
opinion was based upon both a medical evaluation of the Veteran, 
and an accurate understanding of his medical history based upon 
review of his VA claims folder, the Board finds it is supported 
by an adequate foundation.  No competent medical evidence is of 
record which specifically refutes the findings of the November 
2007 VA examination, and the Veteran has not otherwise identified 
any prejudice therein.  Accordingly, the Board finds that this 
examination is adequate for resolution of this case.  
Consequently, the Board finds that the duty to assist the Veteran 
has been satisfied in this case.

The Board notes that it has thoroughly reviewed the record in 
conjunction with this case.  Although the Board has an obligation 
to provide reasons and bases supporting this decision, there is 
no need to discuss, in detail, the extensive evidence submitted 
by the appellant or on his behalf.  See Gonzales v. West, 218 
F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the 
entire record, but does not have to discuss each piece of 
evidence).  Rather, the Board's analysis below will focus 
specifically on what the evidence shows, or fails to show, on the 
claims.  See Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) 
(noting that the Board must analyze the credibility and probative 
value of the evidence, account for the evidence which it finds to 
be persuasive or unpersuasive, and provide the reasons for its 
rejection of any material evidence favorable to the claimant).  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of a 
matter, the benefit of the doubt shall be given to the claimant.  
38 U.S.C.A. § 5107(b).  When a reasonable doubt arises regarding 
service origin, such doubt will be resolved in the favor of the 
claimant.  Reasonable doubt is doubt which exists because of an 
approximate balance of positive and negative evidence which does 
not satisfactorily prove or disprove the claim.  38 C.F.R. § 
3.102.  The question is whether the evidence supports the claim 
or is in relative equipoise, with the claimant prevailing in 
either event, or whether a fair preponderance of the evidence is 
against the claim, in which event the claim must be denied.  
Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  

Legal Criteria

Service connection may be established for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Evidence of 
continuity of symptomatology from the time of service until the 
present is required where the chronicity of a condition 
manifested during service either has not been established or 
might reasonably be questioned.  38 C.F.R. § 3.303(b).  
Regulations also provide that service connection may be granted 
for any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disability was incurred in service.  38 C.F.R. § 3.303(d).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); 
Mercado-Martinez v. West , 11 Vet. App. 415, 419 (1998) (citing 
Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  Where the 
determinative issue involves medical causation or a medical 
diagnosis, there must be competent evidence to the effect that 
the claim is plausible.  Lay evidence can be competent and 
sufficient to establish a diagnosis of a condition when (1) a 
layperson is competent to identify the medical condition, (2) the 
layperson is reporting a contemporaneous medical diagnosis, or 
(3) lay testimony describing symptoms at the time supports a 
later diagnosis by a medical professional.  Jandreau v. 
Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

Service connection was originally denied for a nervous disorder 
by an April 1986 rating decision.  The Veteran was informed of 
this decision, including his right to appeal, and did not appeal.  
Consequently, that decision is final.  See 38 U.S.C.A. 
§ 7104; 38 C.F.R. § 20.1103

Despite the finality of a prior decision, a claim will be 
reopened and the former disposition reviewed if new and material 
evidence is presented or secured with respect to the claim which 
has been disallowed.  38 U.S.C.A. § 5108; 38 C.F.R. 
§ 3.156(a).  The Court has held that, when "new and material 
evidence" is presented or secured with respect to a previously 
and finally disallowed claim, VA must reopen the claim.  Manio v. 
Derwinski, 1 Vet. App. 140, 145 (1991).  Further, the Court has 
also held that in order to reopen a previously and finally 
disallowed claim there must be new and material evidence 
presented since the time that the claim was finally disallowed on 
any basis, not only since the time that the claim was last 
disallowed on the merits.  Evans v. Brown, 9 Vet. App. 273, 285 
(1996) (overruled on other grounds).

New evidence means existing evidence not previously submitted to 
agency decisionmakers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the time of 
the last prior final denial of the claim sought to be reopened, 
and must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a).

In the recent case of Shade v. Shinseki, No. 08-3548 (U.S. Vet. 
App. Nov. 2, 2010), the Court interpreted the phrase "raises a 
reasonable possibility of substantiating the claim" as 
"enabling rather than precluding reopening."   The Court 
emphasized that the regulation is designed to be consistent with 
38 C.F.R. § 3.159(c)(4), which "does not require new and 
material evidence as to each previously unproven element of a 
claim."  

Analysis

In the instant case, for the reasons detailed below, the Board 
finds that new and material evidence has not been received to 
reopen the Veteran's claim of entitlement to service connection 
for an acquired psychiatric disorder, to include as secondary to 
a service-connected disability.

The evidence on file at the time of the prior denial in April 
1986 included statements from the Veteran, his service treatment 
records, and the findings of a December 1985 VA medical 
examination.  At the time of that decision, the Veteran 
essentially contended that he had had a nervous condition since 
his discharge from service.  He also contended at the December 
1985 VA medical examination that he dated his present illness 
since the time he sustained a crush injury to his right clavicle 
from a fork lifting machine, and that a soldier friend of his was 
killed in a similar accident with the same machine a few days 
later.  Diagnosis was a generalized anxiety disorder.

The Veteran's service treatment records confirm a fracture to his 
right clavicle in October 1983 under circumstances as he 
described.  He is already service-connected for residuals of this 
injury.  However, these records contain no findings indicative of 
any psychiatric problems during active service.  For example, his 
psychiatric condition was clinically evaluated as normal on a 
March 1985 expiration of term of service examination.  He also 
indicated on a Report of Medical History concurrent with this 
examination that he had not experienced depression or excessive 
worry, or nervous trouble of any sort.

Nothing in the evidence on file related the etiology of the 
Veteran's acquired psychiatric disorder to his active service.

The evidence added to the record since the time of the April 1986 
rating decision includes additional statements from the Veteran, 
as well as additional post-service medical records which cover a 
period through 2007.  The Board notes that this evidence is 
"new" to the extent it was not on file at the time of the prior 
denial.  However, as detailed below, the Board finds that this 
evidence does not constitute new and material evidence pursuant 
to 38 C.F.R. § 3.156(a).

The Board observes that the record continues to show the Veteran 
has an acquired psychiatric disorder.  For example, the November 
2007 VA psychiatric examination diagnosed depressive disorder, 
not otherwise specified (NOS).  To the extent the additional 
post-service medical records show the presence of an acquired 
psychiatric disorder, the Board observes there was such evidence 
on record at the time of the prior denial.  Further, there is 
still nothing in this record which relates this disability 
directly to the events of his active service.  As such, this 
evidence is cumulative and redundant of the evidence previously 
of record 

The Board notes that the Veteran now contends that his acquired 
psychiatric disorder is secondary to his service-connected crush 
injury right shoulder and chest; residuals fracture right 
clavicle (which is currently his only service-connected 
disability).  

Under section 3.310(a) of VA regulations, service connection may 
be established on a secondary basis for a disability which is 
proximately due to or the result of service-connected disease or 
injury.  38 C.F.R. § 3.310(a).  Establishing service connection 
on a secondary basis requires evidence sufficient to show 
(1) that a current disability exists and (2) that the current 
disability was either (a) proximately caused by or (b) 
proximately aggravated by a service-connected disability.  Allen 
v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  Where a 
service-connected disability aggravates a nonservice-connected 
condition, a veteran may be compensated for the degree of 
disability (but only that degree) over and above the degree of 
disability existing prior to the aggravation.  Allen, 7 Vet. App. 
at 448.  Temporary or intermittent flare-ups of symptoms of a 
condition, alone, do not constitute sufficient evidence 
aggravation unless the underlying condition worsened.  Cf. Davis 
v. Principi, 276 F. 3d 1341, 1346-47 (Fed. Cir. 2002); Hunt v. 
Derwinski, 1 Vet. App. 292, 297 (1991).  

Although no such contentions appear to have been advanced at the 
time of the last prior denial, the Board finds that without 
supporting evidence this contention does not relate to an 
unestablished fact necessary to substantiate the claim and does 
not present a reasonable possibility of substantiating the 
Veteran's claim.  The impact one disability has upon another is 
not something subject to lay observation; a lay person can 
describe visible symptomatology, and whether an injury occurred, 
but cannot relate whether one disability caused or permanently 
aggravated another.  Such a relationship is of the type that 
competent medical evidence is required, and nothing in the record 
indicates the Veteran has the requisite knowledge, skill, 
experience, training, or education to render a medical opinion.  
See 38 C.F.R. 
§ 3.159(a)(1); Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  Moreover, this finding is supported by the recent 
holding of Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010) in 
which the United States Court of Appeals for the Federal Circuit 
(Federal Circuit) held in the context of a claimant contending 
secondary service connection that the Veteran's own conclusory 
generalized statement that his service illness caused his present 
medical problems was not enough to entitle him to a medical 
examination.  If such a contention was not sufficient to warrant 
a medical examination, it is clear that it is not sufficient to 
warrant a grant of service connection.

The Board further notes that the only competent medical opinion 
to address the Veteran's claim of secondary service connection is 
that of the November 2007 VA medical examination, which is 
against the claim.  See Villalobos v. Principi, 3 Vet. App. 450 
(1992) (unfavorable evidence does not "trigger a reopening").

In view of the foregoing, the Board finds that the evidence 
received since the last prior denial of service connection for an 
acquired psychiatric disorder in April 1986 rating decision does 
not relate to an unestablished fact necessary to substantiate the 
claim, is cumulative and redundant of the evidence of record at 
the time of the last prior final denial, and does not raise a 
reasonable possibility of substantiating the claim.  Therefore, 
new and material evidence has not been received pursuant to 38 
C.F.R. § 3.156(a).  Inasmuch as new and material evidence has not 
been received in support of the Veteran's request to reopen, the 
Board does not have jurisdiction to consider the claim or to 
order additional development.  See Barnett v. Brown, 83 F.3d. 
1380 (Fed. Cir. 1996).

The Board further notes that even if new and material evidence 
had been received, his underlying service connection claim would 
still be denied.  See Holbrook v. Brown, 8 Vet. App. 91 (1995) 
(The Board has the fundamental authority to decide a claim in the 
alternative.).

As detailed above, there was no indication of any psychiatric 
disorder in the Veteran's service treatment records, and nothing 
which relates his acquired psychiatric disorder directly to his 
active service.  Further, as detailed above, his contention of 
secondary service connection is not sufficient to establish 
service connection for this disability.  Finally, the November 
2007 VA medical examination contains a competent medical opinion 
against his psychiatric disorder being caused or aggravated by 
his service-connected crush injury right shoulder and chest, 
residuals fracture right clavicle, which is supported by stated 
rationale consistent with the confirmed events of the Veteran's 
medical history.  Moreover, as detailed above, the Board has 
already found this examination is supported by an adequate 
foundation, is adequate for resolution of this case, and that 
there is no competent medical evidence of record which refutes 
the findings of this examination.  Therefore, the Board finds 
that the preponderance of the competent medical and other 
evidence of record is against the Veteran's underlying claim of 
service connection for an acquired psychiatric disorder, to 
include as secondary to a service-connected disability.  As the 
preponderance of the evidence is against the underlying service 
connection claim, the benefit of the doubt doctrine is not for 
application in the instant case.  See generally Gilbert, supra; 
see also Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001). 

For these reasons, the Board finds that the benefits sought on 
appeal must be denied.


ORDER

New and material evidence not having been received to reopen the 
claim of entitlement to service connection for an acquired 
psychiatric disorder, also claimed as a nervous condition 
secondary to a service-connected disability, the benefit sought 
on appeal is denied.  



____________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


